Order entered June 26, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00080-CV

                                  WILLIAM KLUG, Appellant

                                                 V.

                               J.P. WICKERT, ET AL., Appellees

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-11-08158-M

                                             ORDER
       We GRANT appellant’s June 24, 2014 agreed motion for an extension of time to file a

reply brief. Appellant shall file a reply brief by July 2, 2014.


                                                        /s/   ADA BROWN
                                                              JUSTICE